Exhibit 10.1

 

LIONBRIDGE TECHNOLOGIES, INC.

 

2005 STOCK INCENTIVE PLAN

 

1.   Purpose

 

The purpose of this 2005 Stock Incentive Plan (the “Plan”) of Lionbridge
Technologies, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to align their
interests with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

 

2.   Eligibility

 

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights, restricted stock,
restricted stock units and other stock-based awards (each, an “Award”) under the
Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.

 

3.   Administration and Delegation

 

(a) Plan Administration and Discretionary Authority.

 

(1) The Plan will be administered by the Nominating and Compensation Committee
of the Board or such other committee of the Board as may be designated by the
Board to administer the Plan (a “Committee”), which committee shall consist of
two or more members of the Board, each of whom is both a “non-employee director”
within the meaning of Rule 16b-3 promulgated under the Exchange Act and an
“outside director” within the meaning of such term as contained in applicable
regulations interpreting section 162(m) of the Code; provided, however, that
with respect to the application of the Plan to Awards made to non-employee
director of the Company, the term “Committee” means the Board. To the extent
that no Committee exists that has the authority to administer the Plan, the
functions of the Committee shall be exercised by the Board. If for any reason
the appointed Committee does not meet the requirements of Rule 16b-3 or section
162(m) of the Code, such noncompliance with such requirements shall not affect
the validity of Awards, grants, interpretations or other actions of the
Committee.

 

(2) The Committee shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. Without limiting the generality of the preceding
sentence, the Committee shall have the exclusive right to: (i) interpret the
Plan and the Award Agreements executed hereunder; (ii) decide all questions
concerning eligibility for, and the amount of, Awards granted under the Plan;
(iii) construe any ambiguous provision of the Plan or any Award Agreement;
(iv) prescribe the form of Award Agreements; (v) correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award Agreement;
(vi) issue



--------------------------------------------------------------------------------

administrative guidelines as an aid to administering the Plan and make changes
in such guidelines as the Committee from time to time deems proper; (vii) make
regulations for carrying out the Plan and make changes in such regulations as
the Committee from time to time deems proper; (viii) determine whether Awards
should be granted singly or in combination; (ix) to the extent permitted under
the Plan, grant waivers of Plan terms, conditions, restrictions and limitations;
(x) subject to the terms of the Plan, accelerate the exercise, vesting or
payment of an Award when such action or actions would be in the best interests
of the Company; (xi) require Participants to hold a stated number or percentage
of shares of Common Stock acquired pursuant to an Award for a stated period; and
(xii) take any and all other actions the Committee deems necessary or advisable
for the proper operation or administration of the Plan. The Committee shall have
authority in its sole discretion with respect to all matters related to the
discharge of its responsibilities and the exercise of its authority under the
Plan, including without limitation its construction of the terms of the Plan and
its determination of eligibility for participation in, and the terms of Awards
granted under, the Plan. The decisions of the Committee and its actions with
respect to the Plan shall be final, conclusive and binding on all persons having
or claiming to have any right or interest in or under the Plan, including
without limitation Participants and their respective permitted transferees,
estates, beneficiaries and legal representatives. No director or person acting
pursuant to the authority delegated by the Committee shall be liable for any
action or determination relating to or under the Plan made in good faith. In the
case of an Award intended to be eligible for the performance-based compensation
exemption under section 162(m) of the Code, the Committee shall exercise its
discretion consistent with qualifying the Award for such exemption.

 

(b) Delegation. To the extent permitted by applicable law, the Committee may
delegate to one or more directors and/or officers of the Company the power to
grant Awards to employees or officers of the Company or any of its present or
future subsidiary corporations and to exercise such other powers under the Plan
as the Committee may determine, provided that the Committee shall fix the terms
of the Awards to be granted by such officers (including the exercise price of
such Awards, which may include a formula by which the exercise price will be
determined) and the maximum number of shares subject to Awards that the officers
may grant; provided further, however, that no officer shall be authorized to
grant Awards to any “executive officer” of the Company (as defined by Rule 3b-7
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or
to any “officer” of the Company (as defined by Rule 16a-1 under the Exchange
Act).

 

4.   Stock Available for Awards

 

(a) Number of Shares. Subject to adjustment under Section 10, Awards may be made
under the Plan for up to 4,000,000 shares of common stock, $0.01 par value per
share, of the Company (the “Common Stock”). If any Award expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or results in any Common Stock
not being issued, the unused Common Stock covered by such Award shall again be
available for the grant of Awards under the Plan. For purposes of counting the
number of shares available for the grant of Awards under the Plan, (i) shares of
Common Stock covered by independent SARs shall be counted against the number of
shares available for the grant of Awards under the Plan; provided, however, that
independent SARs that may be settled in cash only shall not be so counted;
(ii) if any Award (A) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (B) results in any Common Stock not being issued (including as a



--------------------------------------------------------------------------------

result of an independent SAR that was settleable either in cash or in stock
actually being settled in cash), the unused Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan; provided,
however, in the case of Incentive Stock Options (as hereinafter defined), the
foregoing shall be subject to any limitations under the Code; and (iii) shares
of Common Stock tendered to the Company by a Participant to (A) purchase shares
of Common Stock upon the exercise of an Award or (B) satisfy tax withholding
obligations (including shares retained from the Award creating the tax
obligation) shall not be added back to the number of shares available for the
future grant of Awards under the Plan. However, in the case of Incentive Stock
Options (as hereinafter defined), the foregoing provisions shall be subject to
any limitations under the Code. Shares issued under the Plan may consist in
whole or in part of authorized but unissued shares or treasury shares.

 

(b) Sub-limits. Subject to adjustment under Section 10, the following sub-limits
on the number of shares subject to Awards shall apply:

 

(1) Section 162(m) Per-Participant Limit. The maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 600,000 per calendar year and the maximum number of shares of
Common Stock that may be subject to Awards other than Options and SARs granted
under the Plan to any one Participant per calendar year is 300,000. The maximum
number of shares of Common Stock that may be subject to a Performance Award that
provides for a performance period longer than one calendar year shall be based
upon the foregoing annual maximum limits multiplied by the number of full
calendar years in the performance period. For purposes of the foregoing limit,
the combination of an Option in tandem with an SAR (as each is hereafter
defined) shall be treated as a single Award. The per-Participant limit described
in this Section 4(b)(1) shall be construed and applied consistently with
Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).

 

(2) Limit on Awards other than Options and SARS. The maximum number of shares
with respect to which Awards of Restricted Stock, Restricted Stock Units or
Other Stock Unit Awards payable in the form of Common Stock other than Options
and SARs, or which do not condition vesting upon the achievement of specified
performance goals pursuant to Section 11(i), is 1,500,000.

 

5.   Stock Options

 

(a) General. The Committee may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.

 

(b) Incentive Stock Options. An Option that the Committee intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Lionbridge Technologies,
Inc., any of Lionbridge Technologies, Inc.’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Code, and
any other entities the employees of which are eligible to receive Incentive
Stock Options under the Code, and shall be subject to and shall be construed
consistently with the requirements of Section 422 of the Code. The Company shall
have no liability to a Participant, or any other party, if an Option (or any
part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option or for any action taken by the Committee pursuant to
Section 11(f), including without limitation the conversion of an Incentive Stock
Option to a Nonstatutory Stock Option.



--------------------------------------------------------------------------------

(c) Exercise Price. The Committee shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement
provided, however, that the exercise price of such Option shall not be less than
100% than the fair market value of the Common Stock on the date of grant.

 

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable option agreement. However, no option will remain exercisable for a
period greater than ten years from the date of grant and no option will become
exercisable in whole or in part in less than one year unless:

 

(1) the Option was granted as an inducement to an individual becoming an
employee of the Company or in connection with the individual’s promotion to a
more senior position within the Company (as determined in the discretion of the
Committee); provided, however that no more than 7.5% of the total number of
shares authorized under the Plan may be so issued in the aggregate during the
term of the Plan; or

 

(2) the Option was granted in lieu of a previously earned cash award.

 

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Committee together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise either as soon as practicable or,
subject to such conditions as the Committee shall specify, on a deferred basis
(with the Company’s obligation to be evidenced by an instrument providing for
future delivery of the deferred shares at the time or times specified by the
Committee).

 

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

 

(1) in cash or by check, payable to the order of the Company;

 

(2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

 

(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the Committee (“Fair Market Value”), provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Committee in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

(4) to the extent permitted by applicable law including, without limitation,
Section 402 of the Sarbanes-Oxley Act and the rules thereunder, and by the
Board, by (i) delivery of a promissory note of the Participant to the Company on
terms determined by the Committee, or (ii) payment of such other lawful
consideration as the Board may determine; or

 

(5) by any combination of the above permitted forms of payment.



--------------------------------------------------------------------------------

(g) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Committee may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Committee deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2. Substitute
Options shall not count against the overall share limit set forth in
Section 4(a), except as may be required by reason of Section 422 and related
provisions of the Code.

 

(h) No Reload Rights. No Option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.

 

(i) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 10) and (2) the Committee may not cancel any outstanding option (whether
or not granted under the Plan) and grant in substitution therefore new Awards
under the Plan covering the same or a different number of shares of Common Stock
and having an exercise price per share lower than the then-current exercise
price per share of the cancelled option.

 

6.   Director Awards.

 

(a) Initial Grant. Upon the commencement of service on the Board by any
individual who is not then an employee of the Company or any subsidiary of the
Company, and who does not beneficially hold, directly or indirectly, more than
1% of the outstanding shares of the Company’s equity securities, the Company
shall grant to such person a Nonstatutory Stock Option to purchase 20,000 shares
of Common Stock (subject to adjustment under Section 10).

 

(b) Annual Grant. On the date of each annual meeting of stockholders of the
Company (or on June 30 of any calendar year, if the annual meeting of
stockholders has not occurred by such date), the Company shall grant to each
member of the Board of Directors of the Company who is both serving as a
director of the Company immediately prior to and immediately following such
annual meeting and who is not then an employee of the Company or any of its
subsidiaries and who does not beneficially hold, directly or indirectly, more
than 1% of the outstanding shares of the Company’s equity securities, a
Nonstatutory Stock Option to purchase 10,000 shares of Common Stock (subject to
adjustment under Section 10); provided, however, that a director shall not be
eligible to receive an option grant under this Section 6(b) until such director
has served on the Board for at least six months.

 

(c) Terms of Director Options. Options granted under this Section 6 shall
(i) have an exercise price equal to the closing sale price (for the primary
trading session) of the Common Stock on The Nasdaq Stock Market or the national
securities exchange on which the Common Stock is then traded on the trading date
immediately prior to the date of grant (and if the Common Stock is not then
traded on The Nasdaq Stock Market or a national securities exchange, the fair
market value of the Common Stock on such date as determined by the Committee),
(ii) vest in at the rate of 25% on the first anniversary of the date of grant,
and 12.5% on each six month anniversary of the date of grant thereafter,
provided that the individual is serving on the Committee on such date (or in the
case of an option granted under Section 6(b), if earlier, on the date which is
one business day prior to date of the Company’s next annual meeting), provided
that no additional vesting shall take place after the Participant ceases to
serve as a director and further provided that the Committee may provide for
accelerated



--------------------------------------------------------------------------------

vesting in the case of death or disability, (iii) expire on the earlier of 10
years from the date of grant or 60 days following cessation of service on the
Committee and (iv) contain such other terms and conditions as the Committee
shall determine, including but not limited to, provisions for accelerated
vesting upon a change of control of the Company.

 

(d) Committee Discretion. The Committee retains the specific authority to from
time to time increase or decrease the number of shares subject to options
granted under this Section 6 or to grant other award forms as permitted under
the Plan, subject to the provisions, subject to the provisions of
Section 4(b)(3).

 

7.   Stock Appreciation Rights.

 

(a) General. A Stock Appreciation Right, or SAR, is an Award entitling the
holder, upon exercise, to receive an amount in Common Stock or cash or a
combination thereof (such form to be determined by the Committee) determined by
reference to appreciation, from and after the date of grant, in the fair market
value of a share of Common Stock. No SAR will become exercisable in whole or in
part in less than one year. The date as of which such appreciation or other
measure is determined shall be the exercise date.

 

(b) Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.

 

(1) Tandem Awards. When Stock Appreciation Rights are expressly granted in
tandem with Options, (i) the Stock Appreciation Right will be exercisable only
at such time or times, and to the extent, that the related Option is exercisable
(except to the extent designated by the Committee in connection with a
Reorganization Event) and will be exercisable in accordance with the procedure
required for exercise of the related Option; (ii) the Stock Appreciation Right
will terminate and no longer be exercisable upon the termination or exercise of
the related Option, except to the extent designated by the Committee in
connection with a Reorganization Event and except that a Stock Appreciation
Right granted with respect to less than the full number of shares covered by an
Option will not be reduced until the number of shares as to which the related
Option has been exercised or has terminated exceeds the number of shares not
covered by the Stock Appreciation Right; (iii) the Option will terminate and no
longer be exercisable upon the exercise of the related Stock Appreciation Right;
and (iv) the Stock Appreciation Right will be transferable only with the related
Option.

 

(2) Independent SARs. A Stock Appreciation Right not expressly granted in tandem
with an Option will become exercisable at such time or times, and on such
conditions, as the Committee may specify in the SAR Award.

 

(c) Exercise. Stock Appreciation Rights may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Committee,
together with any other documents required by the Committee.

 

8.   Restricted Stock; Restricted Stock Units.

 

(a) General. The Committee may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Committee in
the applicable Award are not satisfied prior to



--------------------------------------------------------------------------------

the end of the applicable restriction period or periods established by the
Committee for such Award. Instead of granting Awards for Restricted Stock, the
Committee may grant Awards entitling the recipient to receive shares of Common
Stock to be delivered at the time such shares of Common Stock vest (“Restricted
Stock Units”) (Restricted Stock and Restricted Stock Units are each referred to
herein as a “Restricted Stock Award”).

 

(b) Terms and Conditions. The Committee shall determine the terms and conditions
of a Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any.

 

(c) Limitations on Vesting.

 

(1) Restricted Stock Awards that vest based on the passage of time alone shall
be zero percent vested prior to the first anniversary of the date of grant, no
more than 33- 1/3% vested prior to the second anniversary of the date of grant,
and no more than 66- 2/3% vested prior to the third anniversary of the date of
grant. Restricted Stock Awards that vest upon the passage of time and provide
for accelerated vesting based on performance shall not vest prior to the first
anniversary of the date of grant. This subsection (c)(1) shall not apply to
(A) Awards granted pursuant to Section 11(i), provided that such Awards shall
not vest prior to the first anniversary of the date of grant, (B) Awards granted
through the assumption of, or in substitution for, outstanding awards previously
granted to individuals who became employees of the Company as a result of a
merger, consolidation, acquisition or other corporate transaction involving the
Company, (C) Awards granted as an inducement to employment with the Company or
in connection with an individual’s promotion to a more senior position within
the Company (as determined in the discretion of the Committee), provided,
however that no more than 7.5% of the total number of shares authorized under
the Plan may be so issued in the aggregate during the term of the Plan and
provided further, that such Awards shall not vest prior to the first anniversary
of the date of grant, or (D) Awards granted in lieu of a previously earned cash
award.

 

(2) Notwithstanding any other provision of this Plan, the Committee may, in its
discretion, either at the time a Restricted Stock Award is made or at any time
thereafter, waive its right to repurchase shares of Common Stock (or waive the
forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Restricted Stock Award, provided that the Committee may only
exercise such rights in extraordinary circumstances which shall include, without
limitation, death or disability of the Participant; a merger, consolidation,
sale, reorganization, recapitalization, or change in control of the Company; or
any other nonrecurring significant event affecting the Company, a Participant or
the Plan.

 

(d) Stock Certificates. Any stock certificates issued in respect of a Restricted
Stock Award shall be registered in the name of the Participant and, unless
otherwise determined by the Committee, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). At the
expiration of the applicable restriction periods, the Company (or such designee)
shall deliver the certificates no longer subject to such restrictions to the
Participant or if the Participant has died, to the beneficiary designated, in a
manner determined by the Committee, by a Participant to receive amounts due or
exercise rights of the Participant in the event of the Participant’s death (the
“Designated Beneficiary”). In the absence of an effective designation by a
Participant, “Designated Beneficiary” shall mean the Participant’s estate.

 

9.   Other Stock-Based Awards.

 

Subject to the vesting limitations and exceptions applicable to Restricted Stock
Awards under Section 8(c) hereof, other Awards of shares of Common Stock, and
other Awards that are valued in whole or in part by



--------------------------------------------------------------------------------

reference to, or are otherwise based on, shares of Common Stock or other
property, may be granted hereunder to Participants (“Other Stock Unit Awards”),
including without limitation Awards entitling recipients to receive shares of
Common Stock to be delivered in the future. Such Other Stock Unit Awards shall
also be available as a form of payment in the settlement of other Awards granted
under the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled and in such event, such Other Stock Unit Awards may vest
prior to the one year anniversary of grant date. Subject to the vesting
limitations and exceptions applicable to Restricted Stock Awards under Section
8(c), other Stock Unit Awards may be paid in shares of Common Stock or cash, as
the Committee shall determine. Subject to the provisions of the Plan, the
Committee shall determine the conditions of each Other Stock Unit Award,
including any purchase price applicable thereto.

 

10.   Adjustments for Changes in Common Stock and Certain Other Events.

 

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than an ordinary cash dividend,
(i) the number and class of securities available under this Plan, (ii) the
sub-limits set forth in Section 4(b), (iii) the number and class of securities
and exercise price per share of each outstanding Option and each Option issuable
under Section 6, (iv) the share- and per-share provisions of each Stock
Appreciation Right, (v) the repurchase price per share subject to each
outstanding Restricted Stock Award and (vi) the share- and per-share-related
provisions of each outstanding Other Stock Unit Award, shall be appropriately
adjusted by the Company (or substituted Awards may be made, if applicable) to
the extent determined by the Committee.

 

(b) Reorganization Events.

 

(1) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (c) any liquidation or
dissolution of the Company.

 

(2) Consequences of a Reorganization Event on Awards Other than Restricted Stock
Awards. In connection with a Reorganization Event, the Committee shall take any
one or more of the following actions as to all or any outstanding Awards on such
terms as the Committee determines: (i) provide that Awards shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Options or other
unexercised Awards shall become exercisable in full and will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become realizable or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event, (iv) in the event of a
Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share surrendered in
the Reorganization Event (the “Acquisition Price”), make or provide for a cash
payment to a Participant equal to (A) the Acquisition Price times the number of
shares of Common Stock subject to the Participant’s Options or other Awards (to
the extent the exercise price does not exceed the Acquisition Price) minus
(B) the aggregate exercise price of all such outstanding Options or other
Awards, in exchange for the termination of such Options or other Awards,
(v) provide that, in connection with a liquidation or dissolution of the
Company, Awards shall convert into the right to receive liquidation proceeds (if
applicable, net of the exercise price thereof) and (vi) any combination of the
foregoing.



--------------------------------------------------------------------------------

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Committee) to the per share consideration received
by holders of outstanding shares of Common Stock as a result of the
Reorganization Event.

 

To the extent all or any portion of an Option becomes exercisable solely as a
result of clause (ii) above, the Committee may provide that upon exercise of
such Option the Participant shall receive shares subject to a right of
repurchase by the Company or its successor at the Option exercise price; such
repurchase right (x) shall lapse at the same rate as the Option would have
become exercisable under its terms and (y) shall not apply to any shares subject
to the Option that were exercisable under its terms without regard to clause
(ii) above.

 

(3) Consequences of a Reorganization Event on Restricted Stock Awards. Upon the
occurrence of a Reorganization Event other than a liquidation or dissolution of
the Company, the repurchase and other rights of the Company under each
outstanding Restricted Stock Award shall inure to the benefit of the Company’s
successor and shall apply to the cash, securities or other property which the
Common Stock was converted into or exchanged for pursuant to such Reorganization
Event in the same manner and to the same extent as they applied to the Common
Stock subject to such Restricted Stock Award. Upon the occurrence of a
Reorganization Event involving the liquidation or dissolution of the Company,
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock Award or any other agreement between a
Participant and the Company, all restrictions and conditions on all Restricted
Stock Awards then outstanding shall automatically be deemed terminated or
satisfied.

 

11.   General Provisions Applicable to Awards

 

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Committee may permit or provide in an Award for the gratuitous transfer
of the Award by the Participant to or for the benefit of any immediate family
member, family trust or family partnership established solely for the benefit of
the Participant and/or an immediate family member thereof if, with respect to
such proposed transferee, the Company would be eligible to use a Form S-8 for
the registration of the sale of the Common Stock subject to such Award under the
Securities Act of 1933, as amended; provided, further, that the Company shall
not be required to recognize any such transfer until such time as the
Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.



--------------------------------------------------------------------------------

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Committee shall determine. Each Award may
contain terms and conditions in addition to those set forth in the Plan.

 

(c) Committee Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Committee need not treat Participants
uniformly.

 

(d) Termination of Status. The Committee shall determine the effect on an Award
of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.

 

(e) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with an Award to such Participant. Except as the
Committee may otherwise provide in an Award, for so long as the Common Stock is
registered under the Exchange Act, Participants may satisfy such tax obligations
in whole or in part by delivery of shares of Common Stock, including shares
retained from the Award creating the tax obligation, valued at their Fair Market
Value; provided, however, except as otherwise provided by the Committee, that
the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares surrendered to satisfy tax withholding requirements
cannot be subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements. The Company may, to the extent permitted by law, deduct
any such tax obligations from any payment of any kind otherwise due to a
Participant.

 

(f) Amendment of Award. The Committee may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Committee determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.

 

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

 

(h) Acceleration. Except as otherwise provided in Sections 5, 8 or 9, the
Committee may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.

 

(i) Performance Conditions.

 

(1) This Section 11(i) shall be administered by a Committee approved by the
Committee, all of the members of which are “outside directors” as defined by
Section 162(m) (the “Section 162(m) Committee”).



--------------------------------------------------------------------------------

(2) Notwithstanding any other provision of the Plan, if the Section 162(m)
Committee determines, at the time a Restricted Stock Award or Other Stock Unit
Award is granted to a Participant, that such Participant is, or may be as of the
end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee (as defined in Section 162(m)),
then the Section 162(m) Committee may provide that this Section 11(i) is
applicable to such Award.

 

(3) If a Restricted Stock Award or Other Stock Unit Award is subject to this
Section 11(i), then the lapsing of restrictions thereon and the distribution of
cash or Shares pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Section 162(m) Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following:
(a) earnings per share, (b) return on average equity with respect to a
pre-determined peer group, (c) earnings, (d) earnings growth, (e) revenues,
(f) expenses, (g) stock price, (h) achievement of post-acquisition cost
reductions and operating synergies, (i) regulatory compliance, (j) improvement
of financial ratings, (k) achievement of balance sheet objectives, (l) total
shareholder return, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated.
Such performance goals may be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, (v) charges for restructuring and
rationalization programs and (vi) fluctuations in foreign currency exchange
rates. Such performance goals: (i) may vary by Participant and may be different
for different Awards; (ii) may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works and may cover such period as may be specified by the Section 162(m)
Committee; and (iii) shall be set by the Section 162(m) Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m).

 

(4) Notwithstanding any provision of the Plan, with respect to any Restricted
Stock Award or Other Stock Unit Award that is subject to this Section 11(i), the
Section 162(m) Committee may adjust downwards, but not upwards, the cash or
number of Shares payable pursuant to such Award, and the Section 162(m)
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Participant.

 

(5) The Section 162(m) Committee shall have the power to impose such other
restrictions on Awards subject to this Section 11(i) as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

 

12.   Miscellaneous

 

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

 

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares. Notwithstanding the
foregoing, in the event the Company effects a split of the Common Stock by means
of a stock dividend and the



--------------------------------------------------------------------------------

exercise price of and the number of shares subject to such Option are adjusted
as of the date of the distribution of the dividend (rather than as of the record
date for such dividend), then an optionee who exercises an Option between the
record date and the distribution date for such stock dividend shall be entitled
to receive, on the distribution date, the stock dividend with respect to the
shares of Common Stock acquired upon such Option exercise, notwithstanding the
fact that such shares were not outstanding as of the close of business on the
record date for such stock dividend.

 

(c) Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Committee, but no Award may be granted unless and
until the Plan has been approved by the Company’s stockholders. No Awards shall
be granted under the Plan after the completion of 10 years from the earlier of
(i) the date on which the Plan was adopted by the Committee or (ii) the date the
Plan was approved by the Company’s stockholders, but Awards previously granted
may extend beyond that date.

 

(d) Amendment of Plan. The Committee may amend, suspend or terminate the Plan or
any portion thereof at any time; provided that (i) to the extent required by
Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); (ii) no
amendment that would require stockholder approval under the rules of the NASDAQ
may be made effective unless and until such amendment shall have been approved
by the Company’s stockholders; and (iii) if the NASDAQ amends its corporate
governance rules so that such rules no longer require stockholder approval of
“material revisions” to equity compensation plans, then, from and after the
effective date of such amendment to the NASDAQ rules, no amendment to the Plan
(A) materially increasing the number of shares authorized under the Plan (other
than pursuant to Section 10), (B) expanding the types of Awards that may be
granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless stockholder
approval is obtained. In addition, if at any time the approval of the Company’s
stockholders is required as to any other modification or amendment under
Section 422 of the Code or any successor provision with respect to Incentive
Stock Options, the Committee may not effect such modification or amendment
without such approval.

 

(e) Provisions for Foreign Participants. The Committee may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

 

(f) Compliance With Code Section 409A. No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Committee, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code.

 

(g) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.